Citation Nr: 1525746	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-00 300	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for retinal lesion.  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to July 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2013 rating decision in which the RO denied service connection for hearing loss, tinnitus, right ankle disability, and retinal lesion.  In June 2013, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013.  

In his December 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled in March 2014; however, the Veteran failed to appear.  As he has provided neither good cause for failing to appear, nor requested a rescheduling of the hearing, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).   


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that he wished to withdraw all of the claims pending on appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his attorney) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2014, the Board received notification from the Veteran, through his attorney, that he wished to withdraw from appeal his claim of service connection for retinal lesion.  In a follow-up statement that same month, the Veteran, through his attorney, expressed his desire to withdraw from appeal his remaining claims of service connection for tinnitus, hearing loss, and right ankle disability.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.


ORDER

The appeal is dismissed.


		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


